Butler, J.,
(after stating the facts as above.) It was the respondent’s duty to keep off; and, for holding her course as she did until so near the libelant, she was in fault, unless an excuse can be found for this conduct. The proximity was clearly dangerous. It alarmed the officers on both vessels, as their acts at the time show. Each sought by the most prompt, and vigorous efforts to escape. The libelant’s change of course may have increased the danger, in view of the respondent’s sudden change, not then discoverable. Whether the collision would have been avoided if she had held her course, is not clear; indeed, I consider itvery doubtful. Whether it would or not, however, the respondent was clearly in fault for approaching so near, unless she could not avoid it. Hhe says she could not, and this is her only excuse; that the libelant’s lights were not discoverable earlier; that she had a vigilant look-out, and changed her course the moment the lights came into view. I am satisfied that the libelant could and should have been seen much earlier. Her lights wore burning brightly, and the night was favorable to seeing them at a distance. The respondent’s lights were seen from the libelant when far away, — the witnesses say 3 miles; it is safe to say 11 to 2 miles. Distances cannot be accurately measured under such circumstances. Why then did not the respondent see the libelant’s lights earlier? The suggestion that the latter vessel had been running her southward tack, and turned just before she was seen, cannot be accepted. If she had been so running she should have been observed, and her turning must have been seen. The suggestion is based on inference alone, and it cannot stand against the positive testimony of the libelant’s witnesses, who swear that the vessels were miles apart while she was running northward, and when the respondent was first seen from her deck, supported as they arc by the probabilities of the case. Why should libelant shorten her southern tack by changing in mid-channel? The wind favored this tack, and she had every motive to pursue it to the south side. *400On the other the wind was against her. I cannot doubt that the failure to see her resulted from negligence, notwithstanding the respondent’s testimony respecting her lookout. She must therefore be treated as in fault for holding her course until the vessels were in dangerous proximity.
She was in fault also for not reversing, instead of simply porting. She was too close to rely upon the latter. It was unsafe. She might possibly have passed astern, if the libelant had held her course; but this, as before said, is quite uncertain. She should have considered the danger that libelant might falter and turn, as she did, under the circumstances in which she was placed. It was not unreasonable to suppose she would. To reverse was safe, and this the respondent should have done.
Was the libelant in fault for changing? She was required to hold her course until justified in believing that a change was necessary to avoid collision. She was not, however, required to incur greater risk, — to take the chance of a merely possible or hair-breadth escape. Did the circumstances justify a belief that the change was necessary? That she believed it necessary is clear; and she was in the best position to judge. Was her belief reasonable? She saw the respondent at a distance, and saw that she kept her course, as if ignorant of libelant’s presence, or recklessly intending to cross her bows, until collision had become almost, if not quite, inevitable. A change of course in one if not both of the vessels was necessary. A continuance of the respective courses must result in immediate disaster. What was there to indicate that the respondent would change? It is no answer to say the, fact that such was her duty indicated it. It was her duty to do this much earlier; but she did not. Her conduct indicated that she intended to pursue her course; that she was ignorant of the situation, or reckless of the consequences. Under the circumstances, the libelant’s only chance of escape seemed to be in doing what she did. She could not anticipate the respondent’s untimely and improper act. If the latter made any change at this time, it was reasonable to believe this would be by reversing and backing, for it alone was safe and proper. The libelant could have no warning of her attempt to turn as she did, until her head came around so as to exhibit her red light. Her change of course could not, therefore, be discovered until the vessels were virtually in contact. The libel is sustained, and a decree will be entered accordingly.